Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to Application No. 16/566,689 filed 09/10/2019, which claims priority from Provisional Application No. 62/858,900 filed 06/07/2019. The Amendment/Arguments presented on 07/14/2021 which provide changes to the claims 1, 9, and 17, is hereby acknowledged. Claims 1-20 are pending and have been considered as below.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues (Remarks pages 10-11) that Heller fails to teach “determining, by the first browser, that the first page is incompatible with the first browser and compatible with a second browser” and “responsive to the determining, sending, by the first browser, an invocation request to invoke an instance of the second browser,” as recited by claim 1. Particularly, Applicant argues on page 11, 
“On page 8 of the Office Action, the Examiner equates the plug-in of Heller to the claimed “host browser interface.” As claimed, the host browser interface is loaded for the instance of the second browser responsive to receiving the invocation request. That is, the host browser interface is not loaded until after the first browser determines that a first page is determined to be incompatible therewith and issues the invocation request. However, in Heller, the plug-in is performing the determination as to 
Specifically Applicant argues that Heller fails to teach “determination…responsive to the determining” step does not happen before the “loading” step. The Examiner respectfully disagrees. Heller teaches the steps 520 & 530 of flowchart 500 construes as the step of “determining” and “response to the determining”, and step 540 construes as the step “loading” as claimed, steps 540 happens after steps 520 & 530, see Figure 5, paragraphs [0051]-[0055]. Applicant brings up “plug-in” and argues that the plug-in is performing the determining as to whether a URL resource is incompatible with a browser. However, according to steps 520-530, it is not necessary for the plug-in performing the “determining” step. Therefore, the argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 9, 10, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12, 18, and 
Current Application
16/897,937
Comment
1. A method in a computing device, comprising: 

executing a first browser in the computing device, the first browser having an open browser window; 

receiving a request at the first browser to navigate to a first page; 

determining, by the first browser, that the first page is incompatible with the first browser and compatible with a second browser; 

responsive to the determining, sending, by the first browser, an invocation request to invoke an instance of the second browser; 













responsive to receiving the invocation request, loading, by the instance of the second browser, a host browser interface for the instance of the second browser, the host browser interface being coupled to a browser frame layer of the instance of the second browser; and 

executing, under control by the first browser, the instance of the second browser without a browser window opening for the instance of the second browser.


executing a first browser on the computing device, the first browser having an open browser window; 

receiving a request at the first browser to navigate to a first page; 

determining that the first page is incompatible with the first browser and compatible with a second browser; 

sending, by the first browser, an invocation request to a virtual machine to invoke an instance of the second browser, the virtual machine executing on a remote computing device that is communicatively coupled t the computing device via a network; 






























receiving content of the first page displayed by the instance of the second browser; and 

rendering the received content in the open browser window.




The first three limitations are identical.













In the fourth limitation, both applications send an invocation request from the first browser to invoke an instance of the second browser. The only difference is that the ‘937 application invokes the instance via a virtual machine, wherein the present application is silent as to the mechanism that invokes the instance of the second browser. Therefore, the present application is slightly broader with respect to this limitation.







The remaining differences between the claims of the present application and the ‘937 application are that the present application goes into some detail of launching the instance of the second browser by coupling it to the frame layer of the first browser without opening a window for the second browser instance (e.g., basic window management details). 

The ‘937 application is silent as to the window management aspects, but recites the same functionality: the content of the second browser is displayed in the open window of the first browser without opening a window for the second browser instance.


providing an address of the first page to the instance of the second browser; and 









providing an address of the first page to the instance of the second browser via a first communication channel established between the first browser and the instance of the second browser.



The ‘937 application provides some additional detail about how the address information is provided (e.g., via a first communication channel). This is arguably inherent; there must be some channel established 




This limitation, not recited in the ‘937 application, merely describes that the content is presented within a tab in the browser window. This is an obvious variant of the present application, which describes displaying the content within the browser window.

10 and 12
System embodiment equivalents
17 and 18
18 and 20
Computer-readable storage medium embodiment equivalents


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of U.S. Patent No. 10,733,260. Although the claims at issue are not identical, they are not patentably distinct from each other as described below:
Current Application
USPAT 10733260
Comment
1. A method in a computing device, comprising: 

executing a first browser in the computing device, the 

receiving a request at the first browser to navigate to a first page; 

determining that the first page is incompatible with the first browser and compatible with a second browser; 

sending, by the first browser, an invocation request to invoke an instance of the second browser; 
responsive to receiving the invocation request, loading, by the instance of the second browser, a host browser interface for the instance of the second browser, the host browser interface being coupled to a browser frame layer of the instance of the second browser; and 

executing, under control by the first browser, the instance of the second browser without a browser window opening for the instance of the second browser.

2.The method of claim 1, further comprising:
providing an address of the first page to the instance of the second browser; and 

rendering, by the instance of the second browser, the 


executing a first browser in the computing device, the 

receiving a request at the first browser to navigate to a first page; 

determining that the first page is incompatible with the first browser and compatible with a second browser; 


















executing, under control by the first browser, an instance of the second browser without a browser window opening for the instance of the second browser; 




providing an address of the first page to the instance of the second browser; and 











The first three limitations are identical.








The USPAT limitation silent as to the invocation request is sent from the first browser.













This limitation is identical.










The last two limitations of USPAT are identical with the limitations of claim 2.



10
System embodiment of claim 1. See above.
17.
20.
Computer-readable medium embodiment of claim 1. See above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al. (US Pub. 2015/0161277 A1, hereinafter “Heller”).

Claim 1: Heller teaches A method in a computing device (“Heller”, Fig. 1, [0031], client device 100) comprising: 
executing a first browser in the computing device, the first browser having an open browser window (“Heller”, Fig. 1, [0032]-[0035], the client device 100 comprising browser application 110, and [0037], Fig. 2, showing a browser with an open window); 
receiving a request at the first browser to navigate to a first page (“Heller”, [0045], a user request a page; Fig. 5, step 510 when a user navigation to a URL, [0050]);
determining, by the first browser, that the first page is incompatible with the first browser and compatible with a second browser (“Heller”, [0051]-[0055], Fig. 5, step 520-530, determine the requested page’s properties are matched to a list of criteria/rule, if there are no matches (incompatible), the default/target (first) browser render the page; if there is a match, the determined browser based on the matched is selected (second browser e.g., enhanced browser) and the page is rendered using that browser, see also [0037]); 
responsive to the determining, sending, by the first browser, an invocation request to invoke an instance of the second browser (“Heller”, [0045], [0051]-[0055], Fig. 5, step 540, see described above); 
responsive to receiving the invocation request, loading, by the instance of the second browser, a host browser interface for the instance of the second browser, the host browser interface being coupled to a browser frame layer of the instance of the second browser (“Heller”, [0036]-[0038], Fig. 2, e.g., the enhanced browser add-on 116 construes as a host browser interface includes tab interface); and 
executing, under control by the first browser, the instance of the second browser without a browser window opening for the instance of the second browser (“Heller”, [0045], [0054], Fig. 5, in step 540, by only loading an instance of the rendering engine of a second browser, no additional browser window is opened).Claim 2: Heller teaches the method of claim 1, further comprising: providing an address of the first page to the instance of the second browser; and rendering, by the instance of the second browser, the first page, the first page being hosted within a tab in the browser window of the first browser (“Heller”, [0055], Fig. 5, “In step 570, information received from the resource located by the URL is processed…”, and [0057], “to render a document as it would appear in a previous version of its application as a ‘viewport’…” ).Claim 3: Heller teaches the method of claim 2, further comprising: 
providing at least one of an address of a second page to which the instance of the second browser has traversed or a security indicator associated with the second page to the first browser; rendering, by the instance of the second browser, the second page, the second page being hosted within the tab in the browser window of the first browser; and displaying the at least one of the address via an address bar associated with the first browser or a graphical user interface element that is representative of the security indicator and that is associated with the first browser (“Heller”, [0051]-[0055], Fig. 5, see also [0083]).
Claim 5: Heller teaches the method of claim 1, further comprising: providing, by the first browser, a process identifier associated with the first browser to the host browser interface; determining that the first browser is inactive based on the process identifier; (“Heller”, [0189], e.g., terminate a browser engine process).
Claim 7: Heller teaches the method of claim 1, further comprising: providing, by the first browser, permission settings associated with the first browser, to the host browser interface; storing, by the second browser, the permission settings; receiving, by the second browser, a request from the first page for a permission to perform a particular action; determining whether a permission setting of the permission settings authorizes the first page to perform the particular action; in response to determining that the permission setting authorizes the first page to perform the particular action, providing, by the second browser, a response to the first page that indicates that the first page is authorized to perform the particular action; and in response to determining that the permission setting does not authorize the first page to perform the particular action: providing, by the second browser, a request to the first browser to render a user interface element associated with the first browser that prompts a user for input, the input specifying whether the first page is authorized to perform the particular action; receiving, by the first browser, a response indicative of the user's input; providing, by the first browser, the response to the second browser; and providing, by second browser, the response to the first page  (the claim requires defining permission settings which are enforced in the second browser and might trigger user’s approval, “HELLER” discloses “the enhanced browser add-on 116 provides the ability to manage how invalid HTTPS certificates are handled” see [0193], [0195], [0196] “Prompt”: User is prompted with a dialog to Accept or Reject an HTTPS Certificate”).Claim 8: Heller teaches the method of claim 1, wherein functionality of the instance of the second browser is hosted within the first browser, the functionality including at least one of: virtual tab switching; browser helper objects; and one or more browser extensions (“Heller”, [0036], [0037], [0057]).

Claim 9: Claim 9 is directed to a system for implementing the method steps of claim 1. Therefore, claim 9 is rejected under similar rationale.

Claim 10: Claim 10 is directed to the system of claim 9 for implementing the method steps of claim 2. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the system of claim 10 for implementing the method steps of claim 3. Therefore, claim 11 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the system of claim 9 for implementing the method steps of claim 5. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Heller teaches the system of claim 9, wherein the host browser interface is a dynamic linked library (“Heller”, [0036], the enhanced browser add-on 116 can be in the form of a browser helper object, which is a DLL module).Claim 15: Heller teaches the system of claim 9, wherein the invocation request comprises one or more parameters that specify at least one of a name of the host browser interface or a location from which to load the host browser interface (“Heller”, [0036], [0037], [0057]).Claim 16: Heller teaches the system of claim 9, wherein the invocation request comprises a parameter that instructs the instance of the second browser to: suppress an opening of the browser window of the instance of the second browser; provide at least one of rendering information or contextual information associated with the instance of the second browser to the first browser; and cause the first page to be opened in a tab of the first browser (“Heller”, [0036], [0037], [0057]).
Claim 17: Claim 17 is directed to a computer-readable storage medium for implementing the method steps of claim 1. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the computer-readable storage medium of claim 17 for implementing the method steps of claim 2. Therefore, claim 18 is rejected under similar rationale.
Claim 19: Claim 19 is directed to the computer-readable storage medium of claim 18 for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heller in view of Harrison et al. (US Pub 2011/0302510 A1, hereinafter “Harrison”).

Claim 4: Heller teaches the method of claim 2, further comprising: 
receiving, from the host browser interface, the first page being rendered by the instance of the second browser (“Heller”, [0051]-[0055], Fig. 5, determine the requested page’s properties are matched to a list of criteria/rule, if there are no matches (incompatible), the default/target (first) browser render the page; if there is a match, the determined browser based on the matched is selected (second browser e.g., enhanced browser) and the page is rendered using that browser, see also [0037]).
Heller does not explicitly teach a status indicator indicative of a status of the first page. However, Harrison teaches displaying, by the first browser, a graphical user interface element that is representative of the status indicator and that is associated with the first browser (“Harrison”, Fig. 9A-9B, [0095]-[0096], e.g., the browser includes loading indicator 909).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Heller and Harrison before him before the effective filing date of the claimed invention, to modify the method of Heller to incorporate the status indicator and that is associated with the first browser as taught by Harrison. One would have been motivated to make such a combination because this gives a user some indication as to 
Claim 12: Claim 12 is directed to the system of claim 10 for implementing the method steps of claim 4. Therefore, claim 12 is rejected under similar rationale.
Claim 20: Claim 20 is directed to the computer-readable storage medium of claim 18 for implementing the method steps of claim 4. Therefore, claim 20 is rejected under similar rationale.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142